Citation Nr: 1416160	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been manifested by ongoing symptoms of recurrent nightmares, intrusive recollections, difficulties sleeping, irritability, explosive temper, anxiety, social isolation, highly exaggerated startle response, problems with concentration, depression, alienation, restricted social functioning, avoidance behaviors, feelings of detachment/estrangement from others to include his children and spouse, as well as his testimony regarding persistent hallucinations, difficulty with maintaining personal hygiene, memory loss, and obsessive rituals, and the Veteran has been unable to maintain employment; such symptoms more nearly approximate that of total occupational and social impairment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been more nearly approximated during the entire appeal period.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for the Veteran's PTSD during the entire appeal period herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that his service-connected PTSD is more disabling than reflected by the 50 percent disability rating currently assigned.  In addition, the Veteran has contended that his service-connected PTSD renders him unable to maintain gainful employment.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the current appeal, the Veteran's service-connected PTSD is presently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In reviewing the evidence of record, to include VA medical records, VA examination report, Vet Center records, and testimony and written statements provided by the Veteran and his spouse, the Board finds that an increased rating to 100 percent is warranted for the Veteran's PTSD during the entire appeal period. This is so because the evidence from the Veteran's VA psychiatric treatment reflects that his PTSD more nearly approximates total occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).   In this regard, given the depth and persistence of his recurrent nightmares, intrusive recollections, difficulties sleeping, irritability, explosive temper, anxiety, social isolation, highly exaggerated startle response, problems with concentration, depression, alienation, restricted social functioning, avoidance behaviors, feelings of detachment/estrangement from others to include his children and spouse, as well as his testimony regarding persistent hallucinations, difficulty with maintaining personal hygiene, memory loss, and obsessive rituals, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD.  Further, the record shows that the Veteran's PTSD has consistently been described as chronic and severe.  

In reaching this conclusion, the Board finds particularly persuasive the VA examiners' findings that the Veteran displayed "severe" symptoms such as irritability and explosive temper resulting in his unemployment, which led to dysfunction in his personal relationships (separate living arrangements for him and his spouse).  In addition, the Board finds convincing the multiple accounts of the Veteran's experiencing difficulty with adapting to stressful circumstances, which has resulted in his getting into arguments and physical altercations at work.  Accordingly, the Board finds that these symptoms likely approximate total occupational and social impairment to warrant a 100 percent rating for the entirety of the claim period. 

In this regard, the Board acknowledges that the Veteran has not displayed gross impairment of his thought processes or communication, persistent delusions or hallucinations, or inability to perform any activities of daily living; nor has he shown any disorientation to time or place or memory loss or other symptoms on psychiatric evaluations akin to the criteria for a 100 percent rating under the General Rating Formula for Mental Disorders.  However, as noted in Mauerhan, supra, a 100 percent disability rating does not require meeting a checklist of each of the symptoms listed in the rating criteria.  Rather, the Board must look to the overall level of symptomatology as it applies to the Veteran's ability to function in occupational and social settings.  In this case, the Veteran's treatment providers and examiners have consistently found him to be totally and permanently disabled, with total social and occupational impairment.  Thus, regardless of the individual symptoms identified, and in light of the level of symptomatology found by the Veteran's treatment providers and VA examiner, the Board finds that a 100 percent disability rating is warranted for the entirety of the claim period. 

In addition, GAF scores assigned to the Veteran during the course of the appeal of 45 and 47 are consistent with a 100 percent disability rating.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  In this regard, DSM-IV identifies scores in the range of 41-50 as "serious impairment in social, occupational, or school functioning."  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the rating and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is compensated by the rating awarded herein.

Lastly, the Board notes that the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims held that a claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase. As discussed above, however, the Board is granting a 100 percent disability rating for the Veteran's service-connected PTSD during the entire appeal period.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU, raised pursuant to Rice, need no longer be addressed.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

A 100 percent disability rating for PTSD, during the entire appeal period, is granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


